Mb. Justice Gary, on rehearing. It is urged that the parties have treated the patents as of value by business arrangements, but it does not appear that in fact any business has ever been entered upon. Also that the commissioner of patents adjudged the invention to be new and useful, but if we are to regard that adjudication as a ground of presumption, it is only as a presumption of fact, and observation teaches that probably not one patent in a hundred has ever' repaid the expenses of suing it out. ' If we are to presume anything upon the subject of value from the issue of patents, and organization of a corporation, and be guided by experience, we must presume that any money invested will be lost, and that all at stake will not prove as valuable as the ice, which in Cummings v. Barrett, 10 Cushing, 185, approved in Smith v. Williams, 116 Mass. 510, was held to be a subject-matter too trifling in value for the court to entertain. The bill avers “ that the manufacture of the article under said patent would be greatly delayed and impaired by ” litigation, which can hardly be true, as the owner of part of a patent may act and license others to act under it. Curtis, Pat., Sec. 190, et seq.; Bump, page 193, et seq. There is nothing in the case to indicate that the appellant or appellee are likely ever to make any curling irons, nor what they would be good for if made; so that for aught that appears, the bill is to enforce, at most, a mere valueless abstract right. Citing in the original opinion 5 Conn, was a blunder, induced by Dan. Chy., 329, note 3. In chancery an appeal is in effect a retrial of the case upon the record of the court below, with presumptions that conclusions of fact there drawn from oral testimony are correct. “ All matters, whether of discretion or positive law, are subject to review.” Moore v. Bracken, 27 Ill. 23. Our duty does not require us to review theories simply. There is enough of serious business to occupy our time. Rehearing denied.